DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 20150097869 A1, hereafter Oh) in view of Cho et al. (US 20150160821, hereafter Cho).

Regarding claim 21, Oh teaches a method for displaying pictures, wherein a display interface comprises a first display region (120), a second display region (130) and an operation region (123/133) (Fig. 16, [0069]), and the method comprises: 
	displaying a first picture in the first display region and displaying a second picture in the second display region (Fig. 16, [0068]-[0069], where a first image is displayed in region 120 and a second image is displayed in region 130); and 
	in response to a picture switching operation performed by a user in the operation region, replacing the first picture displayed in the first display region or the second picture displayed in the second display region with a third picture (Figs. 16 and 17, [0069]-[0071], where a user may select a thumbnail in the windows 123 or 133 and the corresponding image replaces the image in the first region or the second region); 
	wherein the operation region comprises a plurality of sub-regions, each of the plurality of sub-regions corresponds to one picture ([0069]-[0070], where the windows are sub-divided into the thumbnails corresponding to pictures).
	But, Oh does not explicitly teach the method further comprising:
	in response to the picture switching operation performed by the user in the operation region, replacing the first picture displayed in the first display region or the second picture displayed in the second display region with the third picture comprises: 
	acquiring a display position of a picture corresponding to a sub-region previously selected by the user;
	replacing the first picture displayed in the first display region with the third picture corresponding to a sub-region selected by the user if the display position of the picture 
	replacing the second picture displayed in the second display region with the third picture corresponding to the sub-region selected by the user when the display position of the picture corresponding to the sub-region previously selected by the user is in the first display region.
	However, this was well known in the art as evidenced by Cho (Fig. 3, [0096]-[0098], [0139]-[0141], where a first medical image is moved to a first region and the second medical image is moved to a previous or subsequent region). Both Oh and Cho teach methods of display where images are positioned in a display divided into sub-regions. Oh teaches an operation region where a user may directly assign a first, second, third or fourth image to one of two regions but does not teach replacement of the image in a first or second region based on the previous image to region assignment. Cho teaches assignment of an image to a first region and then assignment of a next image to a previous or subsequent region. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a user of Oh’s display would want to rapidly select two images and have those automatically distributed to the longest unchained sub-region as taught by Oh and that such a method would enable a user to quickly compare images side-by-side.

	Regarding claim 24, the combination of Oh and Cho would show the method for displaying pictures according to claim 21. Oh further teaches the method wherein each of the sub-regions comprises one operation point, and each operation point 

	Regarding claim 25, the combination of Oh and Cho would show the method for displaying pictures according to claim 21

	Regarding claim 27, Oh teaches a picture display device, wherein a display interface comprises a first display region (120), a second display region (130) and an operation region (123/133) (Fig. 16, [0069]), and the device comprises: 
	a picture display module configured to display a first picture in the first display region and display a second picture in the second display region (Fig. 16, [0068]-[0069], where a first image is displayed in region 120 and a second image is displayed in region 130); and 
	a display adjustment module configured to replace, when a user performs an operation in the operation region, the first picture displayed in the first display region or the second picture displayed in the second display region with a third picture in response to the operation (Figs. 16 and 17, [0069]-[0071], where a user may select a thumbnail in the windows 123 or 133 and the corresponding image replaces the image in the first region or the second region);6Serial No.: Not yet assignedAtty. Dkt. No. AFD0458PUSA 

	But, Oh does not teach the device wherein in response to a picture switching operation performed by the user in the operation region, the display adjustment module is further configured to: 
	acquire a display position of a picture corresponding to a sub-region previously selected by the user; 
	replace the first picture displayed in the first display region with the third picture corresponding to a sub-region selected by the user if the display position of the picture corresponding to the sub-region previously selected by the user is in the second display region; and 
	replace the second picture displayed in the second display region with the third picture corresponding to the sub-region selected by the user when the display position of the picture corresponding to the sub-region previously selected by the user is in the first display region.
	However, this was well known in the art as evidenced by Cho (Fig. 3, [0096]-[0098], [0139]-[0141], where a first medical image is moved to a first region and the second medical image is moved to a previous or subsequent region). Both Oh and Cho teach methods of display where images are positioned in a display divided into sub-regions. Oh teaches an operation region where a user may directly assign a first, second, third or fourth image to one of two regions but does not teach replacement of the image in a first or second region based on the previous image to region assignment. 

	Regarding claim 28, the combination of Oh and Cho would show the method for display pictures according to claim 21. Oh further teaches a terminal comprising a memory, a display screen, and a processor connected to the memory and the display screen (Fig. 1, [0020]-[0021], the display apparatus comprising a screen 100 and the functionality to display pictures stored in memory); 
	wherein the memory is configured to store a program of the method for displaying pictures according to claim 21 (Fig. 1, [0020]-[0021], the display apparatus comprising a screen and the functionality to display pictures, the display apparatus referring to any one of several devices such a desktop or laptop computer having a memory storing program instructions); 
	the display is provided thereon with the display interface, and a divider line (vb1) configured to divide the display interface into the first display region and the second display region is provided on the display interface (Fig. 16, [0070], where there is a divider line vb1 defining the first and second regions on the display unit); and 
	the processor is configured to run the program in the memory (Fig. 1, [0020]-[0021], the display apparatus comprising a screen and the functionality to display .

Allowable Subject Matter

Claims 22, 23, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PETER D MCLOONE/Primary Examiner, Art Unit 2692